BYERS, District Judge.
The court is asked to reverse a referee’s order overruling specifications of objection to a discharge. The matter in issue is the alleged falsity of three financial statements given by the bankrupt to the objecting creditor.
Apparently there were several discrepancies between those statements and the financial condition of the bankrupt at the time they were given according to his books and accountants’ reports, and as stated in writing to the objecting creditor.
This court cannot know what analysis of the evidence was employed by the referee in reaching his conclusion, in the absence of a statement thereof, with some reference to the testimony and the exhibits.
The mere statement of the referee’s conclusions, without more, is of no assistance whatever.
Accordingly the matter will be sent back for a report containing a discussion of the evidence and exhibits in connection with each specification, and a brief statement of his reasons for his conclusion in respect to each.